Citation Nr: 1545831	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post arthroscopic repair medial condyle right knee with degenerative arthritis and residual scar.

2.  Entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran appeared at a RO formal hearing in July 2014 and a transcript of the proceeding is in the claims file.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of an increased rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's September 2011 right knee surgery resulted in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post- operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.


CONCLUSION OF LAW

The criteria for a temporary total evaluation in regard to the Veteran's right knee surgery in September 2011 are not met.  38 U.S.C.A. § 1155, 5110 (West 2014); 38 C.F.R. § 3.400; 4.30, 4.71a, Diagnostic Code 5055 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for temporary total evaluation, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a May 2012 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, medical records detailing the Veteran's September 2011 surgery are contained in the claims file; no VA examination is necessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Temporary Total Evaluation

Legal Criteria

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post- operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).  This regulation only authorizes the assignment of a disability rating and payment of compensation for service connected disabilities.

Facts and Analysis

The record reflects that the Veteran endured right knee surgery on September 7, 2011.  A treatment record dated September 30, 2011 notes that the Veteran is making slow, steady progress following the surgery.  She is limited to some extent by a painful, catching sensation over the medial aspect of the patellofemoral joint, however, she has returned to essentially normal activities.  The Veteran testified at an RO formal hearing in July 2014.  The Veteran testified that after the 2011 surgery, she did not work for "a couple weeks at the most," and "maybe even a week."  The Veteran testified she was on crutches for approximately one week, and afterwards wore a knee brace to keep the knee stable, but no cast was required.

Under the evidence of record, including the Veteran's statements, there is no indication that the Veteran's September 2011 right knee surgery resulted in (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post- operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).

The Board does not dispute that the Veteran underwent right knee surgery in September 2011, and that the Veteran required a period of convalescence thereafter.  Ultimately, however, a preponderance of the competent and probative evidence of record reflects that the nature and duration of convalescence does not meet the criteria under 38 C.F.R. § 4.30(a).  Therefore, temporary total disability ratings in connection with convalescence following the September 2011 right knee surgery must be denied as a matter of law. 

In this case, the law, not the evidence, is dispositive, and the Board must deny the claim.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a temporary total evaluation for convalescence, status post right knee surgery, is denied.


REMAND

The Veteran last appeared for a VA examination in regard to her right knee disability in August 2014.  By statement received December 2014, the Veteran indicated that she is receiving a medial partial knee replacement in December 2014.

Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of her service-connected right knee disability on appeal.  Furthermore, updated treatment records as related to the December 2014 surgery should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide permission to obtain the medical records from her December 2014 surgery or provide the records to VA herself.  If the records are unable to be obtained, a negative response should be recorded and added to the claims file.  Associate all records obtained or provided.

2.  After the above is complete, schedule the Veteran for an appropriate VA examination in order to determine the current severity of her service-connected right knee disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

3.  Then, after completing any additional development needed, the AOJ should readjudicate the issue of an increased rating for the right knee disability on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to her a supplemental statement of the case and afford her the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


